Name: Commission Regulation (EEC) No 2431/87 of 11 August 1987 altering the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 8 . 87 Official Journal of the European Communities No L 224/ 11 COMMISSION REGULATION (EEC) No 2431/87 of 11 August 1987 altering the corrective amount applicable to the refund on cereals market into account, the corrective amount at present applicable to the refund on cereals should be altered, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the fourth sentence of the second subparagraph of Article 1 6 (4) thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), Whereas the corrective amount applicable to the refund on cereals was fixed by Commission Regulation (EEC) No 2338/87 (4); Whereas, the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the Article 1 The corrective amount referred to in Article 16(4) of Regulation (EEC) No 2727/75, fixed in the Annex to Regulation (EEC) No 2338/87 which is applicable to the export refunds fixed in advance in respect of cereals, is hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 12 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987. 0 OJ No L 281 , 1 . 11 . 1975, p. 78 . 4) OJ No L 210, 1 . 8 . 1987, p. 69 . No L 224/ 12 Official Journal of the European Communities 12. 8 . 87 ANNEX to the Commission Regulation of 11 August 1987 altering the corrective amount applicable to the refund on cereals (ECU/ tonne) OCT heading No Description Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 6th period ,2 10.01 B I 10.01 B II 10.02 10.03 10.04 10.05 B 10.07 C II 11.01 A 11.01 B 1 1 .02 A I a) 11.02 A l b) Common wheat and meslin for export to :  Brazil and Egypt  other third countries Durum wheat Rye Barley Oats Maize other than hybrid maize for &gt; sowing Grain sorghum, other than hybrid sorghum for sowing Common wheat flour Rye flour Durum wheat groats and meal Common wheat groats and meal ' 0 0 0 0 0 0 0 0 0 0 0  30,00 0 0 0 0 0 0 0 0 0 0  30,00 0 0 0 0 0 0 0 0 0 0  30,00 0 0 0 0 0 0 0 0 0 0  30,00 0 0 0 0 0 0 0 0 0 0  30,00 0  30,00 0 N. B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977), as last amended by Regulation (EEC) No 3817/85 (OJ No L 368, 31 . 12 . 1985).